Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

STARLA HAMILTON and SAVANNAH-
CHATHAM COUNTY FAIR HOUSING
COUNCIL, INC.,
Plaintiffs,

Vv. CASE NO. CV415-012
KAREN LANIER, Individually and
as Executor of the Estate of
Nathanial “Jack” Lanier, Jr.,

Defendants.

ee ee ee ee OT ee a ee

 

ORDER

Before the Court are Plaintiffs’ Motion in Limine to Exclude
Evidence of Criminal Records (Doc. 66) and Plaintiffs’ Motion in
Limine to Exclude Evidence of Deceased Defendant Jack Lanier’s
Medical or Mental Condition (Doc. 67). Defendants have opposed
both motions (Doc. 68; Doc. 70). For the following reasons,
Plaintiffs’ motions (Doc. 66; Doc. 67) are DENIED.

Eis STANDARD OF REVIEW

 

“The real purpose of a Motion In Limine is to give the trial
judge notice of the movant’s position so as to avoid the
introduction of damaging evidence, which may irretrievably affect
the fairness of the trial.” Stewart v. Hooters of Am., Inc., No.
8:04-CV-40-T17-MAP, 2007 WL 1752873, at *1 (M.D. Fla. June 18,

2007). “The court excludes evidence on a Motion In Limine only if
Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 2 of 7

the evidence is clearly inadmissible for any purpose.” Id.
“Accordingly, if evidence is not clearly inadmissible, evidentiary
rulings must be deferred until trial to allow questions of
foundation, relevancy, and prejudice to be resolved in context.”
Id. (citation and emphasis omitted).
II. MOTION IN LIMINE TO EXCLUDE EVIDENCE OF CRIMINAL RECORDS

In their motion, Plaintiffs request that the Court exclude
all evidence of, or reference to, the criminal records of Plaintiff
Starla Hamilton.! (Doc. 66 at 1.) Specifically, Plaintiffs request
that the Court exclude evidence regarding Plaintiff Hamilton’s
2008 felony convictions of conspiracy to commit armed robbery and
making false statements in writing. (Id. at 2-3.) Plaintiffs assert
that these convictions are inadmissible as impeachment evidence
under Federal Rule of Evidence 609.

Federal Rule of Evidence 609 requires the admission of prior
crimes of a witness who is not a defendant, if punishable by death
or for imprisonment for more than one year, to attack a witness’s

character for truthfulness. Fed. R. Evid. 609(a). If the crime was

 

1 Plaintiffs also request that the Court exclude evidence of, or
reference to, the criminal convictions of Plaintiff Hamilton’s
former fiancée and co-tenant, Courtney “Robert” Carter. (Doc. 66
at 1.) Defendants do not address this request in their response to
Plaintiffs’ motion. (Doc. 68.) Without any specific argument from
Defendants or the context of trial, the Court is unable to fully
determine whether Defendants will be permitted to reference Mr.
Carter’s convictions. Accordingly, the Court defers ruling on the
admissibility of Mr. Carter’s convictions.

2
Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 3 of 7

not punishable by death or by imprisonment for more than one year,
it may be admitted “if the court can readily determine that
establishing the elements of the crime required proving-or the
witness’s admitting-a dishonest act or false statement.” Id.
However, for crimes where “more than 10 years have passed since
the witness’s conviction or release from confinement,” the
conviction is admissible only if:
(1) its probative value, supported by specific facts
and circumstances, substantially outweighs its
prejudicial effect; and
(2) the proponent gives an adverse party reasonable
written notice of the intent to use it so that the
party has a fair opportunity to contest its use.
Fed. R. Evid. 609(b).
In this case, Plaintiff Hamilton has two felony convictions:
(1) conspiracy to commit armed robbery; and (2) making false
statements in writing. (Doc. 66 at 3; Doc. 68, Attach. 1 at 9.)
Plaintiff Hamilton pled guilty to these convictions in the Superior
Court of Chatham County, Georgia on November 13, 2008 and was
released from confinement on the same day. (Doc. 68, Attach. 1 at
9.) Plaintiffs do not contest whether these convictions meet the
requirements of Rule 609(a). Rather, Plaintiffs argue that the

convictions are inadmissible under Rule 609(b) because Plaintiff

Hamilton’s confinement ended more than ten years ago and the
Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 4 of 7

probative value of the convictions does not outweigh their
prejudicial effect.? (Doc. 66 at 5-8.)

In this case, Plaintiff Hamilton’s truthfulness = and
credibility are directly at issue. Notably, Mr. Lanier cannot
testify on his own behalf, and, therefore, Plaintiff Hamilton is
the only party available to testify as to what happened between
her and Mr. Lanier. Although more than ten years has elapsed from
the date of Plaintiff Hamilton’s release from confinement, the
Court finds her conviction for making false statements is likely

to be highly probative of her truthfulness. See Luxottica Grp.,

 

S.p.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1320 n.14 (11th

 

Cir. 2019) (“The district court properly permitted the defendants
significant cross-examination regarding [the witness’s] perjury
convictions, as allowed by Federal Rule of Evidence 609(b) where
the witness was convicted and released from confinement more than
10 years earlier.”).

In addition, Plaintiff Hamilton’s conviction for conspiracy
to commit armed robbery is necessary to give context to her

conviction for making false statements. Plaintiff Hamilton made

 

2 Defendants argue that Plaintiff Hamilton’s release from
confinement occurred less than 10 years ago because Plaintiff
Hamilton had her probation revoked on June 17, 2013 and, as a
result, served three months in jail. (Doc. 68 at 5.) Because this
Court finds these convictions to be admissible pursuant to Rule
609(b), the Court does not address Defendants’ alternative
argument that a probation revocation serves to restart the
calculation of time.
Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 5 of 7

false statements about her involvement in the conspiracy. The Court
notes, however, that the scope of Plaintiff Hamilton’s conspiracy
conviction may be limited at trial.

Finally, Plaintiff Hamilton’s prior convictions have little
similarity to her current claims pursuant to the Fair Housing Act.
This distinction lowers “the risk of the jury using the evidence

for something other than impeachment.” Narkiewicz-Laine v. Doyle,

 

930 F.3d 897, 902 (7th Cir. 2019). It is the Court’s opinion,
therefore, that Plaintiff Hamilton’s prior convictions are
admissible because their probative value substantially outweighs
their prejudicial effect. As a result, Plaintiffs’ motion in limine
to exclude evidence of Plaintiff Hamilton’s prior convictions
(Doc. 66) is DENIED.

III. MOTION IN LIMINE TO EXCLUDE EVIDENCE OF DECEASED DEFENDANT
JACK LANIER’S MEDICAL OR MENTAL CONDITION

In their second motion in limine, Plaintiffs seek to exclude
Defendants’ evidence regarding Mr. Lanier’s mental condition.
(Doc. 67.) According to Defendants’ response, Defendants seek to
introduce as evidence a certified copy of the Department of
Veterans Affairs medical records for Mr. Lanier. (Doc. 70 at 4.)
This proposed evidence includes statements from several medical
professionals who treated Mr. Lanier and claim that Mr. Lanier
suffered from dementia, probable Alzheimer’s disease, and strange

behavior. (Id. at 4-5.) In addition, Defendants intend introduce
Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 6 of 7

Dr. Daniel Grant’s report regarding the appointment of
conservators and guardians for Mr. Lanier. (Id. at 6.)

Plaintiffs contend that evidence of Mr. Lanier’s medical or
mental condition is not relevant to any of the facts or issues in
this case. (Doc. 67.) In addition, Plaintiffs argue that even if
the evidence is relevant, it will cause unfair prejudice if the
jury becomes sympathetic to Defendant Karen Lanier because her
husband had dementia.? (Id. at 13.) In response, Defendants argue
that Mr. Lanier’s mental condition is directly relevant to
Plaintiffs’ allegations that he made inappropriate comments to
Plaintiff Hamilton. (Doc. 70 at 7.)

For evidence to be relevant, it must “hav[e] any tendency to
make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it
would be without the evidence.” Fed. R. Evid. 401. While relevant
evidence is generally admissible, the “evidence may be excluded if
its probative value is substantially outweighed by a danger of one

or more of the following: unfair prejudice, confusing the issues,

 

3 Plaintiffs also argue that Dr. Daniel Grant’s testimony should
be excluded because Defendants failed to disclose him as a witness
prior to the close of discovery. (Doc. 67 at 1.) Plaintiffs,
however, do not provide any support for this argument. Accordingly,
Plaintiffs’ motion is DENIED to the extent it requests that Dr.
Grant’s testimony be excluded. Plaintiffs may, however, raise this
objection again at trial.
Case 4:15-cv-00012-WTM-CLR Document 81 Filed 05/08/20 Page 7 of 7

misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.” Fed. R. Evid. 403.

After careful review, this Court finds that Defendants will
be permitted to admit evidence of Mr. Lanier’s mental and medical
condition at trial. Plaintiffs’ claims are based primarily on Mr.
Lanier’s behavior towards Plaintiff Hamilton. Defendants have
established that evidence of Mr. Lanier’s mental condition is
directly related to his alleged inappropriate behavior. Although
the Court is aware of the potential prejudicial effect that can be
caused by this evidence, the Court finds that this potential
prejudice does not substantially outweigh the probative value of
the evidence. Accordingly, Plaintiffs’ motion (Doc. 67) is DENIED.

SO ORDERED this Be sis of May 2020.

LAS 2.

WILLIAM T. MOORE, JR. W
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
